                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF OKLAHOMA

 Thi Phuong Thao Nguyen,
       Plaintiff,

 v.                                                       Case No. 18-CIV-342-RAW

 Farmers Texas County Mutual Insruance
 Company, d/b/a Farmers Insurance
 Company,
      Defendant.

                                                 ORDER

           This case was originally filed on February 26, 2018 [Docket No. 2] in the District Court in
and for McCurtain County, State of Oklahoma. On October 15, 2018, the case was removed to
this court.
           On December 18, 2018, an order was entered by the Honorable Kimberly E. West directing
Plaintiff to show cause no later than January 4, 2019 as to why the court should not enter findings
and recommend that the case be dismissed. That order specifically warned that failure to respond
would result in the above-mentioned recommendation [Docket No. 11].                  Plaintiff filed no
response. On January 11, 2019, the case was reassigned to this court. On that date, Judge West
also entered Findings and Recommendation that the case be dismissed for Plaintiff’s failure to
prosecute. Plaintiff was given fourteen days to file any objection. No objection has been filed
to date.
           Upon full consideration of the entire record and the issues herein, this court finds that the
Magistrate Judge’s findings are supported by substantial evidence and the prevailing legal
authority. The Magistrate Judge’s recommendation is well-supported and hereby adopted.
           This case is dismissed without prejudice for Plaintiff’s failure to prosecute.
           Dated this 11th day of February, 2019.
                                                         _______________________________
                                                         HONORABLE RONALD A. WHITE
                                                         UNITED STATES DISTRICT JUDGE
                                                         EASTERN DISTRICT OF OKLAHOMA
